Co FAN DO F&F WW HNO

i) bo bo bo bo Rho bo dD bo ~— — — —_ — — — nn —
oOo NN OH SP WY NO § CO OO CO NDT HD OH BP WOW NO = &

Case 2:18-cr-00159-RSM Document 27 Filed 06/03/19 Page 1of 3

FILED ENTERED Magistrate Judge Michelle L. Peterson
_____ LODGED RECEIVED .

JUN 03 2019

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-159JLR
Plaintiff, MOTION FOR DETENTION
Vv.
ANDRII KOLPAKOV,

aka “Andrey Kolpakov,”
aka “Andriy Kolpakov,”
aka “Andre Kolpakov,”
aka “Andrew Kolpakov,”
aka “santisimo,”

aka “santisimoz,”

aka “AndreyKS,”

Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f) |
1. Eligibility of Case. This case is eligible for a detention order because this

case involves (check all that apply):
LC} Crime of violence (18 U.S.C. 3156).

CL] Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES:-ATTORNEY

U.S. v. KOLPAKOV/CR18-159JLR 700 STEWART STREET, SUITE 5220
~“. SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Oo Oo NHN AW FF WO NH

NO NO NHN NY NY PN YY NO NO eet

 

 

Case 2:18-cr-00159-RSM Document 27 Filed 06/03/19 Page 2 of 3

O Crime with a maximum sentence of life imprisonment or death.

O Drug offense with a maximum sentence of ten years or more.

(1 Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

Ll Felony offense involving a minor victim other than a crime of violence.

O Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.
921), or any other dangerous weapon.

C] Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Xx] Serious risk the defendant will flee.

LI Serious risk of obstruction of justice, including intimidation of a
prospective witness.or juror.
2. Reason for Detention. The Court should detain defendant because there
are no conditions of release which will reasonably assure (check one or both):

Defendant’s appearance as required.

Safety of any other person and the community.

3. Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(e). The presumption applies because:

LC] Probable cause to believe defendant committed offense within five years of
release following conviction for a qualifying offense committed while on
pretrial release.

[J Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
US. v. KOLPAKOV/CR18-159JLR | SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So ee ND Hn Fe W HNO

NO NO NY NH NH NH NY NWN NO HF KF HF FeO = Ee Oe OS SR
Oo tT NHN WA FP WD NY KF CO OBO fH AT DO FP W NY KF OO

 

 

Case 2:18-cr-00159-RSM Document 27 Filed 06/03/19 Page 3 of 3

L Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

LI Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4, Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:
xX At the initial appearance

[1 After a continuance of days (not more than 3)

DATED this 3" day of June, 2019.
Respectfully submitted,

BRIAN T. MORAN
United States Attorney

 

 

STEVEN T. MASADA
Assistant United States Attorney

MOTION FOR DETENTION - 3 . UNITED STATES ATTORNEY

U.S. v. KOLPAKOV/CR18-159JLR 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
